UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 001-32360 AKORN, INC. (Exact Name of Registrant as Specified in its Charter) LOUISIANA 72-0717400 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois (Address of Principal Executive Offices) (Zip Code) (847)279-6100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At August 4, 2010 there were 93,740,062shares of common stock, no par value, outstanding. Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements. Condensed Consolidated Balance Sheets – June 30, 2010 and December31, 2009 3 Condensed Consolidated Statements of Operations – Threeand six months ended June 30, 2010 and 2009 4 Condensed Consolidated Statement of Shareholders’ Equity - Six months ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 27 ITEM 4. Controls and Procedures. 27 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings. 28 ITEM 1A. Risk Factors. 28 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 ITEM 3. Defaults Upon Senior Securities. 28 ITEM 4. (Reserved). 28 ITEM 5. Other Information. 28 ITEM 6. Exhibits. 29 EX-31.1: EX-31.2: EX-32.1: EX-32.2: 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements. AKORN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS IN THOUSANDS, EXCEPT SHARE DATA JUNE 30, DECEMBER 31, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade accounts receivable, net Other receivable 62 Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER LONG-TERM ASSETS Intangibles, net Deferred financing costs Other TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Trade accounts payable $ $ Accrued compensation Accrued expenses and other liabilities Revolving line of credit — related party — Warrants liability — related party — Supply agreement termination costs — TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Lease incentive obligation Product warranty liability Subordinated debt — related party TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock, no par value — 150,000,000 shares authorized; 93,707,562 and 90,389,597 shares issued and outstanding at June 30, 2010 and December31, 2009, respectively Warrants to acquire common stock Accumulated deficit ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS IN THOUSANDS, EXCEPT PER SHARE DATA (UNAUDITED) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, Revenues $ Cost of sales GROSS PROFIT Selling, general and administrative expenses Supply agreement termination expenses — 99 — Amortization of intangibles Research and development expenses TOTAL OPERATING EXPENSES OPERATING INCOME/(LOSS) (6,294 ) (15,311 ) Interest expense, net (234 ) (376 ) (524 ) (654 ) Write-off and amortization of deferred financing costs (273 ) (98 ) (546 ) (1,552 ) Equity in earnings of unconsolidated joint venture Change in fair value of warrants liability (10,679 ) (310 ) (8,881 ) (310 ) LOSS BEFORE INCOME TAXES (9,400 ) (6,950 ) (5,876 ) (17,639 ) Income tax provision 33 — 37 2 NET LOSS $
